Citation Nr: 1414768	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-37 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for dental trauma, claimed as lost teeth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to March 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.


FINDING OF FACT

The Veteran has not suffered tooth loss due to loss of substance of the body of the maxilla or mandible without loss of continuity from either trauma or a disease such as osteomyelitis.


CONCLUSION OF LAW

The claim for service connection for loss of teeth for compensation purposes is without legal merit. 38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Procedural Duties

Upon receipt of a complete or substantially complete application for benefits, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA satisfied its duty to notify the Veteran in the development of his claim.

Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These requirements apply to all elements of a claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Proper notice must be provided prior to the initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, a November 2009 letter notified the Veteran of the evidence and information necessary to substantiate his claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  This was prior to the initial adjudication of the Veteran's claim in February 2010.  This letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As such, VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and to provide a medical examination or opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All identified, available VA and non-VA records have been obtained and considered.  Therefore, there is no indication or argument that any pertinent medical records remain outstanding with regards to the Veteran's shoulder claim.  

The Veteran's service treatment records and post-service VA records have been obtained and considered.  Further, the Veteran was afforded a VA examination in January 2010.  Neither the Veteran nor his representative have argued that this examination is inadequate for rating purposes, and a review of the examination report reveals no inadequacies.  The Board therefore finds that the medical evidence of record is sufficient to decide the Veteran's claim.  

In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran.

II. Analysis

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  

Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for loss of teeth, for compensation purposes, is not warranted.

The Veteran contends that he lost two teeth when, while stationed at Schofield Barracks, he slipped and fell in the bathroom and struck his mandible on a sink.  However, there is no evidence that the Veteran has suffered tooth loss due to loss of body of the maxilla or mandible caused by in-service trauma or osteomyelitis.  Rather, the VA dental examiner noted that the teeth extracted from the Veteran during service were removed due to cavities and periodontal disease.  The examiner also did not find tooth loss due to loss of substance of body of maxilla or mandible.  

To the extent that the Veteran asserts to that he has tooth loss due to loss of body of the maxilla or mandible caused by in-service trauma or osteomyelitis, he is not competent to make such a diagnosis.  Rather, this question requires specialized knowledge, training, or expertise due to the complex nature of the involved oral and maxillofacial systems.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not submitted a medical opinion in support of his claim, only recent dental records, and the VA examiner provided a negative opinion.  As such, his claim must be denied.  .  38 U.S.C.A. §§ 1110, 1712; 38 C.F.R. §§ 3.303, 3.381, 4.150.  


ORDER

Service connection for tooth loss is denied.  



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


